For the Year Ending December 31, 2011 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 11) SIMMONS FIRST NATIONAL CORPORATION (Name of Issuer) CLASS A COMMON STOCK (Title of Class of Securities) (CUSIP Number) Check the appropriate box to designate the rule pursuant to which this schedule is filed: [X]Rule 13d-1(b) [ ]Rule 13d-1(c) [ ]Rule 13d-1(d) 1) Names of Reporting Persons. SIMMONS FIRST TRUST COMPANY N.A. 2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3) SEC Use Only 4) Citizenship or Place of Organization. ARKANSAS Number of Shares 5) Sole Voting Power -0- Beneficially 6) Shared Voting Power -0- Owned by Each
